                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

 HOSEA L. ROBINSON,                                 )
                                                    )
                  Petitioner,                       )
                                                    )
           V.                                       )         No. 1:21-CV-69 SNLJ
                                                    )
 BILL STANGE,                                       )
                                                    )
                  Respondent,                       )

                                  MEMORANDUM AND ORDER

       Before the Court is petitioner's motion for reconsideration of the dismissal of his

application for writ of habeas corpus brought pursuant to 28 U.S.C. § 2254. After reviewing the

grounds raised by petitioner, the Court will decline to alter or amend the judgment of this Court.

The Court concludes that petitioner's motion fails to point to any manifest errors oflaw or fact, or

any newly discovered evidence. Instead, the motion can be said to merely revisit old arguments.

Petitioner is therefore not entitled to reconsideration of the dismissal of his petition, and his motion

will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's motion for reconsideration of the dismissal

of his application for writ of habeas corpus [Doc. #13] is DENIED.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this   t+i    day of July, 2021.



                                                    STEPHEN N. LIMBAUGH, JR.
                                                    SENIOR UNITED STATES DISTRICT JUDGE
